Yesawich, Jr., J.,
concurs in a separate memorandum. Yesawich, Jr., J. (concurring). While I agree with the result arrived at by the majority, my reason for affirming the dismissal of the third-party complaint is different. Because of a defect in pleading, the court refused to allow the jury to have the issue of whether defendant or third-party defendant had actual notice of any *990dangerous condition on the snowmobile course. There being no objection to that ruling on appeal, liability can only be imposed on Jamie Paul if there is a basis for charging him with constructive notice of the hazard; in my view, as a matter of law, no such basis exists. The brother’s remark regarding a hole bore on the issue of actual notice; any use of this evidence would render the court’s ruling meaningless. And here, the other evidence, specifically Jamie Paul’s few previous trips over the course that day and his observation of an overturned snowmobile, is insufficient to justify submitting to the jury the issue of whether he had constructive notice of any dangerous condition. Without more, those occurrences simply do not give rise to a reasonable inference that he should have known there was a defect in the course (see Bierzynski v New York Cent. R. R. Co., 31 AD2d 294, 297, affd 29 NY2d 804).